In a proceeding to modify the support provisions of a separation agreement which was incorporated, but not merged, into a judgment of divorce, the husband appeals (1) from an order of the Family Court, Queens County, dated January 12, 1976, which awarded petitioner a counsel fee of $2,000, (2) from a second order of the same court, dated March 23, 1976, which, after a hearing, denied his application to reduce the amount of child support, and (3) as limited by his brief, from so much of a third order of the same court, dated May 5, 1976, as (a) upon reargument of the order dated March 23, 1976, adhered to that prior determination, and (b) granted petitioner’s motion for an additional counsel fee and to fix arrears.. Appeal from the order dated March 23, 1976 dismissed as academic, without costs or disbursements. That order was superseded by the branch of the order dated May 5, 1976 which granted reargument. Order dated January 12, 1976 affirmed, without costs or disbursements. Order dated May 5, 1976 modified, on the facts, by reducing the counsel fee awarded therein to $250. As so modified, order affirmed insofar as appealed from, without costs or disbursements. In our opinion the order dated January 12, 1976 was, prop*907erly made (cf. Matter of Cassieri v Cassieri, 31 AD2d 927). The additional counsel fee awarded in the order dated May 5, 1976 was excessive to the extent indicated herein. Martuscello, Acting P. J., Latham, Cohalan and Shapiro, JJ., concur.